Election/Restrictions
This application is in condition for allowance except for the presence of claims 2-6, 8, 14-17, 21-25, 27 and 33-36 directed to Species B, C, D, E, F and G, non-elected without traverse.  Accordingly, claims 2-6, 8, 14-17, 21-25, 27 and 33-36 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, 9-13, 18-20, 26, 28-32 and 37-42 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a method for performing fingerprint sensing, the method comprising: 
performing a predetermined number of consecutive fingerprint sensing cycles; 
informing a processing unit that a fingerprint sensing driver is ready for providing pre-scanned fingerprint data after each cycle of a fingerprint sensing cycle set, wherein the fingerprint sensing cycle set includes at least one of the fingerprint sensing cycles except for a last one of the fingerprint sensing cycles; and 
 providing the processing unit with the pre-scanned fingerprint data obtained from the each cycle of the fingerprint sensing cycle set. 
Claims 20 and 40 are allowed for similar reasons as claim 1.  
Claims 7, 9-13, 18-19, 26, 28-32, 37-39 and 41-42 are allowed for being dependent upon aforementioned independent claims 1, 20 and 40.  
The closest prior art by Shiraki et al (US 2012/0313913 A1) discloses a method for performing fingerprint sensing, the method comprising: performing a predetermined number of consecutive fingerprint sensing cycles; informing a processing unit that a fingerprint sensing driver is ready for providing pre-scanned fingerprint data after each cycle of a fingerprint sensing cycle set; and providing the processing unit with the pre-scanned fingerprint data obtained from the each cycle of the fingerprint sensing cycle set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0217310 A1 to Shah et al.  
US 2021/0224500 A1 to Wang et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624